TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00461-CR


Tory Deshawn Hooker, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 48,164, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant Tory Deshawn Hooker was placed on deferred adjudication community
supervision after he pleaded guilty to aggravated assault and unauthorized use of a motor vehicle. 
The district court later revoked supervision and adjudicated him guilty after he admitted the
violations alleged in the State's motion to adjudicate.  The court sentenced appellant to fifteen years'
imprisonment for the aggravated assault and two years' imprisonment for the unauthorized use of
a vehicle.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised
of his right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The district court issued separate judgments for each offense.  The judgments of
conviction are affirmed.


  
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Affirmed
Filed:   October 24, 2002
Do Not Publish